UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22752 Nuveen Intermediate Duration Municipal Term Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/28/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Intermediate Duration Municipal Term Fund (NID) February 28, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 123.1% (100.0% of Total Investments) MUNICIPAL BONDS – 123.1% (100.0% of Total Investments) National – 2.2% (1.8% of Total Investments) MuniMae Tax-Exempt Bond Subsidiary Redeemable Preferred Shares, Multifamily Housing Pool: $ 7,604 5.000%, 1/31/28 (Mandatory put 1/31/18) (Alternative Minimum Tax) 1/18 at 100.00 Ba1 $ 7,566,111 4.900%, 7/31/49 (Mandatory put 9/30/14) (Alternative Minimum Tax) 9/14 at 100.00 Ba1 5.750%, 6/30/50 (Mandatory put 9/30/19) (Alternative Minimum Tax) 11/14 at 100.00 Ba2 Total National Alabama – 3.3% (2.7% of Total Investments) Jefferson County Public Building Authority, Alabama, Lease Revenue Warrants, Series 2006, 4/16 at 100.00 B1 5.125%, 4/01/21 – AMBAC Insured Jefferson County, Alabama, General Obligation Refunding Warrants, Series 2003A, 5.000%, 5/14 at 100.00 A 4/01/22 – NPFG Insured Jefferson County, Alabama, General Obligation Warrants, Series 2004A, 5.000%, 4/01/18 – 4/14 at 100.00 A NPFG Insured Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, Series 2004A: 5.250%, 1/01/16 5/14 at 100.00 BBB 5.250%, 1/01/20 5/14 at 100.00 BBB 5.500%, 1/01/22 – AGM Insured 5/14 at 100.00 AA 5.250%, 1/01/23 5/14 at 100.00 BBB Total Alabama Alaska – 0.2% (0.2% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B2 Series 2006A, 5.000%, 6/01/32 Arizona – 0.9% (0.7% of Total Investments) Arizona Health Facilities Authority, Health Care Facilities Revenue Bonds, The Beatitudes 10/16 at 100.00 N/R Campus Project, Series 2006, 5.100%, 10/01/22 Downtown Phoenix Hotel Corporation, Arizona, Senior Revenue Bonds, Series 2005A: 4.125%, 7/01/19 – FGIC Insured No Opt. Call BB+ 5.250%, 7/01/22 – FGIC Insured 1/16 at 100.00 BB+ 5.250%, 7/01/25 – FGIC Insured No Opt. Call BB+ Florence Town Inc., Industrial Development Authority, Arizona, Education Revenue Bonds, Legacy Traditional School Project – Queen Creek and Casa Grande Campuses, Series 2013: 4.000%, 7/01/18 No Opt. Call BB 5.000%, 7/01/23 No Opt. Call BB Phoenix Industrial Development Authority, Arizona, Education Revenue Bonds, Great Hearts 7/21 at 100.00 BB Academies – Veritas Project, Series 2012, 6.250%, 7/01/32 Pima County Industrial Development Authority, Arizona, Education Facility Revenue and 7/20 at 102.00 BB+ Refunding Bonds, Edkey Charter Schools Project, Series 2013, 5.000%, 7/01/25 University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2011, No Opt. Call BBB+ 5.000%, 7/01/19 Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 7/16 at 100.00 N/R 2005, 5.750%, 7/01/22 Total Arizona California – 11.6% (9.4% of Total Investments) ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds, Sharp 8/14 at 100.00 AA- (4) HealthCare, Series 2009B, 6.375%, 8/01/34 (Pre-refunded 8/01/14) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate No Opt. Call BBB+ Lien Series 2004A, 5.300%, 10/01/23 – AMBAC Insured Alvord Unified School District, Riverside County, California, General Obligation Bonds, Tender No Opt. Call AA Option Bond 3306, 26.742%, 8/01/23 (IF) (5) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender 10/26 at 100.00 AA Option Bond Trust 4740, 3.419%, 4/01/36 (Mandatory put 4/01/27) (IF) (5) California Statewide Community Development Authority, Revenue Bonds, International School of the Peninsula, Palo Alto, California, Series 2006: 5.000%, 11/01/16 No Opt. Call N/R 5.000%, 11/01/21 11/16 at 100.00 N/R Compton Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, 8/20 at 100.00 N/R Redevelopment Projects, Second Lien Series 2010B, 5.750%, 8/01/26 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 7/14 at 100.00 A 1995A, 5.000%, 1/01/35 – NPFG Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax No Opt. Call N/R Allocation Bonds, Series 2007A, 5.500%, 9/01/17 – SYNCORA GTY Insured Indio Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/18 at 100.00 BBB– Project, Subordinate Lien Refunding Series 2008A, 5.000%, 8/15/23 National City Community Development Commission, California, Tax Allocation Bonds, National 8/21 at 100.00 A– City Redevelopment Project, Series 2011, 7.000%, 8/01/32 Oak Valley Hospital District, Stanislaus County, California, General Obligation Bonds, Series 7/14 at 101.00 A2 2005, 4.500%, 7/01/25 – FGIC Insured Palm Desert Financing Authority, California, Tax Allocation Revenue Bonds, Project Area 2, Series 2006D: 0.000%, 8/01/18 No Opt. Call N/R 0.000%, 8/01/19 No Opt. Call N/R 0.000%, 8/01/20 No Opt. Call N/R 0.000%, 8/01/21 No Opt. Call N/R Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009: 5.500%, 11/01/19 No Opt. Call Baa3 6.625%, 11/01/29 11/19 at 100.00 Baa3 Redwood City, California, Special Tax Refunding Bonds, Redwood Shores Community Facilities No Opt. Call N/R District 99-1, Shores Transportation Improvement Project, Series 2012B, 5.000%, 9/01/29 Riverside County, California, Community Facilities District 05-8, Scott Road, Special Tax No Opt. Call N/R Bonds Series 2013, 4.000%, 9/01/21 San Bernardino Joint Powers Financing Authority, California, Tax Allocation Bonds, Series No Opt. Call AA– 2005A, 5.750%, 10/01/24 – AGM Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 9/15 at 102.00 Baa1 5.000%, 9/01/16 San Diego, California, Community Facilities District 3 Liberty Station Special Tax Refunding No Opt. Call N/R Bonds Series 2013, 5.000%, 9/01/20 San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 5/14 at 100.00 A Project, Series 2003, 5.000%, 8/01/25 – FGIC Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB Project, Series 2006D, 5.000%, 8/01/18 – AMBAC Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment No Opt. Call BBB Project, Series 2007B, 5.000%, 8/01/19 – SYNCORA GTY Insured Tejon Ranch Public Facilities Financing Authority, California, Community Facilities District No Opt. Call N/R 2008-1 Tejon Industrial Complex East 2012A, 5.000%, 9/01/32 Tejon Ranch Public Facilities Financing Authority, California, Community Facilities District No Opt. Call N/R 2008-1 Tejon Industrial Complex East 2012B, 5.000%, 9/01/32 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B+ Bonds, Refunding Series 2005A-2, 5.400%, 6/01/27 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 B+ Bonds, Series 2005A-1, 4.750%, 6/01/23 Vernon, California, Electric System Revenue Bonds, Series 2009A, 5.125%, 8/01/21 8/19 at 100.00 A– Total California Colorado – 4.0% (3.3% of Total Investments) Bromley Park Metropolitan District 2, Brighton, Colorado, General Obligation Bonds, Refunding 12/17 at 100.00 N/R Series 2007A, 4.375%, 12/01/18 – RAAI Insured Castle Oaks Metropolitan District, In the Town of Castle Rock, Douglas County, Colorado, No Opt. Call N/R General Obligation Bonds, Limited Tax Refunding and Improvement Series 2012, 5.500%, 12/01/22 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Academy No Opt. Call B– of Charter Schools Project, Series 2010B, 6.125%, 11/01/20 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/18 at 100.00 N/R Flagstaff Academy Project, Series 2008A, 6.750%, 8/01/28 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, No Opt. Call BB+ Littleton Preparatory Charter School, Series 2013, 5.000%, 12/01/22 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Total Long-term Care National No Opt. Call BBB Obligated Group Project, Series 2010A, 5.250%, 11/15/20 Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series No Opt. Call N/R 2013, 6.875%, 10/01/27 (Alternative Minimum Tax) Colorado Springs, Colorado, Utilities System Revenue Bonds, Tender Option Bond Trust 2012-5A, 11/22 at 100.00 AA 14.254%, 11/15/30 (IF) Colorado State Board of Governors, Colorado State University Auxiliary Enterprise System Revenue Bonds, Tender Option Bond Trust 3316: 22.893%, 9/01/22 (IF) (5) No Opt. Call Aa2 22.893%, 3/01/23 (IF) (5) No Opt. Call Aa2 22.841%, 3/01/24 (IF) (5) No Opt. Call Aa2 22.893%, 3/01/25 (IF) (5) No Opt. Call Aa2 22.893%, 9/01/25 (IF) (5) No Opt. Call Aa2 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 5.125%, 12/01/24 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2007C-1, 5.500%, No Opt. Call A 9/01/24 – NPFG Insured Lincoln Park Metropolitan District, Douglas County, Colorado, General Obligation Refunding and 12/17 at 100.00 BBB– Improvement Bonds, Series 2008, 5.625%, 12/01/20 North Range Metropolitan District 1, Adams County, Colorado, Limited Tax General Obligation 12/16 at 100.00 N/R Bonds, Refunding Series 2007, 4.300%, 12/15/19 – ACA Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Refunding Series 2013: 5.000%, 12/01/18 No Opt. Call N/R 5.000%, 12/01/21 No Opt. Call N/R Rendezvous Residential Metropolitan District, Colorado, Limited Tax General Obligation Bonds, No Opt. Call N/R Refunding Series 2007, 5.200%, 12/01/17 Westminster Economic Development Authority, Colorado, Tax Increment Revenue Bonds, Mandalay No Opt. Call A Gardens Urban Renewal Project, Series 2012, 5.000%, 12/01/27 Total Colorado Connecticut – 0.7% (0.5% of Total Investments) Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Bonds, Subordinate Series No Opt. Call N/R 2013A, 6.050%, 7/01/31 District of Columbia – 0.7% (0.6% of Total Investments) District of Columbia Student Dormitory Revenue Bonds, Provident Group – Howard Properties LLC Issue, Series 2013: 4.000%, 10/01/19 No Opt. Call BBB– 4.000%, 10/01/20 No Opt. Call BBB– 4.000%, 10/01/21 No Opt. Call BBB– District of Columbia, Tax Increment Revenue Bonds, Gallery Place Project, Tender Option Bond Trust 1187: 21.766%, 6/01/29 (IF) (5) 6/21 at 100.00 A1 21.685%, 6/01/30 (IF) (5) 6/21 at 100.00 A1 21.766%, 6/01/31 (IF) (5) 6/21 at 100.00 A1 Total District of Columbia Florida – 10.8% (8.8% of Total Investments) Arborwood Community Development District, Florida, Capital Improvement Revenue Bonds, Master No Opt. Call N/R Infrastructure Projects, Series 2005A-2, 5.350%, 5/01/36 Atlantic Beach, Florida, Healthcare Facilities Revenue Refunding Bonds, Fleet Landing Project, Series 2013A: 5.000%, 11/15/20 No Opt. Call BBB 5.000%, 11/15/23 No Opt. Call BBB Boynton Beach, Florida, Revenue Bonds, Charter Schools of Boynton Beach, Series 2012A, No Opt. Call B 5.750%, 6/01/22 Capital Projects Finance Authority, Florida, Student Housing Revenue Bonds, Capital Projects 5/14 at 100.00 A Loan Program, Series 2001F-1, 5.000%, 10/01/31 – NPFG Insured Capital Trust Agency, Florida, Fixed Rate Air Cargo Revenue Refunding Bonds, Aero Miami FX, 7/20 at 100.00 Baa3 LLC Project, Series 2010A, 5.350%, 7/01/29 Collier County Educational Facilities Authority, Florida, Revenue Bonds, Ave Maria University, No Opt. Call BBB– Refunding Series 2013A, 4.500%, 6/01/23 Collier County Industrial Development Authority, Florida, Continuing Care Community Revenue 5/15 at 100.00 N/R Bonds, Arlington of Naples Project, TEMPS 70 Series 2014B-2, 6.500%, 5/15/20 Escambia County, Florida, Environmental Improvement Revenue Bonds, International Paper 5/14 at 100.00 BBB Company Projects, Series 2006B, 5.000%, 8/01/26 (Alternative Minimum Tax) Florida Development Finance Corporation, Educational Facilities Revenue Bonds, Renaissance No Opt. Call BB– Charter School, Inc. Projects, Series 2011A, 6.500%, 6/15/21 Grand Bay at Doral Community Development District, Miami-Dade County, Florida, Special No Opt. Call N/R Assessment Bonds, Doral Breeze Project Series 2012, 5.125%, 11/01/22 Jacksonville, Florida, Economic Development Commission Health Care Facilities Revenue Bonds, Florida Proton Therapy Institute Project, Series 2007A: 6.000%, 9/01/17 No Opt. Call N/R 6.250%, 9/01/27 9/17 at 100.00 N/R Lake Powell Residential Golf Community Development District, Bay County, Florida, Special Assessment Revenue Refunding Bonds, Series 2012: 5.250%, 11/01/22 No Opt. Call N/R 5.750%, 11/01/32 No Opt. Call N/R Lee County Industrial Development Authority, Florida, Charter School Revenue Bonds, Lee County 6/17 at 100.00 BB Community Charter Schools, Series 2007A, 5.250%, 6/15/27 Lee County Industrial Development Authority, Florida, Healthcare Facilities Revenue Bonds, 5/17 at 100.00 BB+ Shell Point/Alliance Obligated Group, Shell Point Village/Alliance Community Project, Series 2007, 5.000%, 11/15/22 Live Oak Community Development District 2, Hillsborough County, Florida, Special Assessment 5/14 at 100.00 N/R Bonds. Series 2004A, 5.850%, 5/01/35 Madison County, Florida, First Mortgage Revenue Bonds, Twin Oaks Project, Series 2005A, 7/15 at 100.00 N/R 6.000%, 7/01/25 (6) Martin County Industrial Development Authority, Florida, Industrial Development Revenue 6/20 at 100.00 Ba1 Refunding Bonds, Indiantown Cogeneration LP, Series 2013, 3.950%, 12/15/21 (Alternative Minimum Tax) Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Tender Option Bond Trust 1156: 21.817%, 7/01/22 (IF) (5) No Opt. Call A– 21.817%, 7/01/23 (IF) (5) 7/22 at 100.00 A– 21.817%, 7/01/24 (IF) (5) 7/22 at 100.00 A– 21.817%, 7/01/25 (IF) (5) 7/22 at 100.00 A– Miromar Lakes Community Development District, Lee County, Florida, Capital Improvement Revenue No Opt. Call N/R Bonds, Refunding Series 2012, 4.875%, 5/01/22 North Springs Improvement District, Broward County, Florida, Special Assessment Bonds, Heron No Opt. Call N/R Bay North Assessment Area, Series 2006B, 5.000%, 5/01/14 North Springs Improvement District, Broward County, Florida, Special Assessment Bonds, 5/15 at 100.00 N/R Parkland Golf and Country Club Area A, Series 2005-A1, 5.450%, 5/01/26 Northern Palm Beach County Improvement District, Florida, Special Assessment Revenue Bonds, No Opt. Call N/R Water Control and Improvement Refunding Bonds, Development Unit 16, Series 2012, 5.125%, 8/01/22 Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Jupiter Medical Center, 11/22 at 100.00 BBB+ Series 2013A, 5.000%, 11/01/33 Palm Glades Community Development District, Florida, Special Assessment Bonds, Series 2011B, No Opt. Call N/R 7.250%, 8/01/16 Pelican Marsh Community Development District, Florida, Special Assessment Revenue Bonds, No Opt. Call N/R Refunding Series 2013, 3.500%, 5/01/19 Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A: 5.500%, 10/01/24 10/17 at 100.00 BBB– 5.250%, 10/01/27 10/17 at 100.00 BBB– South-Dade Venture Community Development District, Florida, Special Assessment Revenue Bonds, No Opt. Call BBB– Refunding Series 2012, 5.000%, 5/01/26 South-Dade Venture Community Development District, Florida, Special Assessment Revenue Bonds, 5/14 at 101.00 N/R (4) Series 2004, 6.125%, 5/01/34 (Pre-refunded 5/01/14) Stonegate Community Development District, Florida, Special Assessment Revenue Bonds, Refunding 5/23 at 100.00 N/R Series 2013, 4.000%, 5/01/25 Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Tender Option Bond Trust 1132: 21.918%, 7/01/27 (IF) (5) 7/22 at 100.00 A 21.918%, 7/01/28 (IF) (5) 7/22 at 100.00 A 16.886%, 7/01/29 (IF) (5) 7/22 at 100.00 A 16.886%, 7/01/30 (IF) (5) 7/22 at 100.00 A 21.918%, 7/01/31 (IF) (5) 7/22 at 100.00 A Venetian Community Development District, Sarasota County, Florida, Capital Improvement Revenue 5/22 at 100.00 N/R Bonds, Series 2012-A2, 5.000%, 5/01/23 Verandah West Community Development District, Florida, Capital Improvement Revenue Bonds, No Opt. Call N/R Refunding Series 2013, 4.000%, 5/01/23 Vizcaya in Kendall Community Development District, Florida, Special Assessment Revenue Bonds, No Opt. Call N/R Phase Two Assessment Area, Refunding Series 2012A-2, 5.600%, 5/01/22 Total Florida Georgia – 1.8% (1.5% of Total Investments) Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 B+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical 12/14 at 100.00 BB– Center, Series 2004, 5.000%, 12/01/26 Fulton County Residential Care Facilities Authority, Georgia, Revenue Bonds, Elderly Care, Lenbrook Square Project, Series 2006A: 5.000%, 7/01/17 No Opt. Call N/R 5.000%, 7/01/27 7/17 at 100.00 N/R Total Georgia Guam – 2.0% (1.6% of Total Investments) Government of Guam, Hotel Occupancy Tax Revenue Bonds, Series 2011A, 5.000%, 11/01/16 No Opt. Call BBB+ Guam Government Department of Education, Certificates of Participation, John F. Kennedy High No Opt. Call B+ School Project, Series 2010A, 6.000%, 12/01/20 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/25 Guam Government, General Obligation Bonds, 2009 Series A: 6.000%, 11/15/19 No Opt. Call BB– 6.750%, 11/15/29 11/19 at 100.00 BB– Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.375%, 12/01/24 12/19 at 100.00 BBB+ Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 7/23 at 100.00 A– 5.250%, 7/01/24 Guam, General Obligation Bonds, Series 2007A, 5.000%, 11/15/23 11/17 at 100.00 BB– Total Guam Hawaii – 0.4% (0.3% of Total Investments) Hawaii Housing Finance and Development Corporation, Multifamily Housing Revenue Bonds, No Opt. Call BB Wilikina Apartments Project, Series 2012A, 4.250%, 5/01/22 Hawaii State Department of Transportation, Special Facility Revenue Bonds, Continental 5/14 at 100.00 B Airlines Inc., Series 1997, 5.625%, 11/15/27 Total Hawaii Idaho – 0.7% (0.6% of Total Investments) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial 9/16 at 100.00 BB+ Hospital, Series 2006, 5.250%, 9/01/26 Illinois – 10.5% (8.6% of Total Investments) Bellwood, Illinois, General Obligation Bonds, Series 2006, 5.000%, 12/01/21 – SYNCORA No Opt. Call N/R GTY Insured Bellwood, Illinois, General Obligation Bonds, Series 2008, 7.000%, 12/01/29 No Opt. Call N/R CenterPoint Intermodal Center Program, Illinois, Trust Series 2004 Class A Certificates, 12/14 at 100.00 N/R 3.840%, 6/15/23 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call A+ Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured Chicago, Illinois, Certificates of Participation Tax Increment Bonds, 35th and State No Opt. Call N/R Redevelopment Project, Series 2012, 6.100%, 1/15/29 Chicago, Illinois, Certificates of Participation Tax Increment Bonds, MetraMarket Project, 5/15 at 100.00 Baa3 Series 2010, 6.870%, 2/15/24 Chicago, Illinois, Certificates of Participation, Tax Increment Allocation Revenue Bonds, 5/14 at 100.00 N/R Diversey-Narragansett Project, Series 2006, 7.460%, 2/15/26 Cook County, Illinois, General Obligation Bonds, Tender Option Bond Trust 4279: 22.810%, 11/15/20 (IF) (5) No Opt. Call AA 22.810%, 11/15/20 (IF) (5) No Opt. Call AA Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 B3 Corporation Project, Series 2010, 6.500%, 10/15/40 Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, Series 2007: 5.000%, 12/01/21 12/16 at 100.00 BBB+ 5.000%, 12/01/26 12/16 at 100.00 BBB+ Illinois Finance Authority, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 B3 Corporation Project, Series 2010, 6.500%, 10/15/40 Illinois Finance Authority, Revenue Bonds, Centegra Health System, Tender Option Bond Trust 1122: 21.688%, 9/01/21 (IF) (5) No Opt. Call A– 21.728%, 9/01/21 (IF) (5) No Opt. Call A– 21.670%, 9/01/22 (IF) (5) No Opt. Call A– Illinois Finance Authority, Revenue Bonds, Friendship Village of Schaumburg, Series 2005A: 5.000%, 2/15/15 No Opt. Call BB– 5.375%, 2/15/25 2/15 at 100.00 BB– Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A: 5.000%, 4/01/24 4/16 at 100.00 Baa3 5.000%, 4/01/26 4/16 at 100.00 Baa3 Illinois Finance Authority, Revenue Bonds, Ingalls Health System, Series 2013: 4.000%, 5/15/18 No Opt. Call Baa1 4.000%, 5/15/19 No Opt. Call Baa1 5.000%, 5/15/20 No Opt. Call Baa1 5.000%, 5/15/21 No Opt. Call Baa1 5.000%, 5/15/22 No Opt. Call Baa1 5.000%, 5/15/23 5/22 at 100.00 Baa1 5.000%, 5/15/24 5/22 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Montgomery Place Project, Series 2006A, 5.500%, 5/15/26 5/17 at 100.00 N/R Illinois Finance Authority, Revenue Refunding Bonds, Swedish Covenant Hospital, Refunding No Opt. Call BBB+ Series 2010A, 5.000%, 8/15/17 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/20 – AGM Insured No Opt. Call AA– Pingree Grove Village, Illinois, Tax Assessment Bonds, Special Service Area 2 – Cambridge 3/15 at 102.00 N/R Lakes Project, Series 2005-2, 6.000%, 3/01/35 Total Illinois Indiana – 2.0% (1.6% of Total Investments) Carmel, Indiana, Revenue Bonds, Barrington of Carmel Project, Series 2012A, 6.000%, 11/15/22 No Opt. Call N/R Indiana Finance Authority, Educational Facilities Revenue Bonds, 21st Century Charter School 3/23 at 100.00 BB– Project, Series 2013A, 6.000%, 3/01/33 Indiana Finance Authority, Educational Facilities Revenue Bonds, CFM-Northwest Indiana, LLC No Opt. Call BB Project, Refunding Series 2013A, 6.250%, 7/01/23 Indiana Finance Authority, Educational Facilities Revenue Bonds, Charter Facilities Management No Opt. Call BB Indianapolis LLC Project, Series 2013A, 6.250%, 7/01/23 Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BB– Educational Excellence, Inc., Series 2009A, 6.000%, 10/01/21 60 Indiana Finance Authority, Environmental Improvement Revenue Bonds, United States Steel No Opt. Call BB– Corporation Project, Refunding Series 2011, 6.000%, 12/01/19 Indiana Finance Authority, Revenue Bonds, Marquette Project, Series 2012, 5.000%, 3/01/19 No Opt. Call BBB Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., 5/14 at 100.00 BBB Series 2001, 5.500%, 9/15/31 Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, No Opt. Call N/R 5.875%, 1/01/24 (Alternative Minimum Tax) Total Indiana Iowa – 2.0% (1.6% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/25 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013: 5.000%, 12/01/19 No Opt. Call BB– 5.500%, 12/01/22 12/18 at 100.00 BB– 5.250%, 12/01/25 12/23 at 100.00 BB– Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Upper Iowa University Project, Series 2012: 3.000%, 9/01/16 No Opt. Call BB 4.000%, 9/01/18 No Opt. Call BB 3.000%, 9/01/19 No Opt. Call BB Total Iowa Kansas – 2.0% (1.6% of Total Investments) Kansas Development Finance Authority Hospital Revenue Bonds, Adventist Health System/Sunbelt 5/22 at 100.00 AA Obligated Group, Tender Option Bond Trust 1125, 22.970%, 11/15/32 (IF) (5) Kansas Development Finance Authority Hospital Revenue Bonds, Adventist Health System/Sunbelt No Opt. Call AA Obligated Group, Tender Option Bond Trust 3254, 18.567%, 5/15/20 (IF) (5) Overland Park, Kansas, Sales Tax Revenue Bonds, Prairiefire Community Improvement District No. 1 No Opt. Call N/R Project, Series 2012B, 6.100%, 12/15/34 Overland Park, Kansas, Sales Tax Special Obligation Revenue Bonds, Prairiefire at Lionsgate No Opt. Call N/R Project, Series 2012, 5.250%, 12/15/29 Total Kansas Louisiana – 1.0% (0.8% of Total Investments) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BBB Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Local Government Environmental Facilities and Community Development Authority, No Opt. Call N/R Revenue Bonds, Capital Projects and Equipment Acquisition Program, Series 2000A, 6.300%, 7/01/30 – AMBAC Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2011: 5.250%, 5/15/22 No Opt. Call Baa1 6.250%, 5/15/31 No Opt. Call Baa1 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, No Opt. Call A 5.000%, 7/01/22 Total Louisiana Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical No Opt. Call Baa1 Center Obligated Group Issue, Series 2013, 5.000%, 7/01/22 Maryland – 0.2% (0.2% of Total Investments) Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, 5/14 at 100.00 B3 University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 Massachusetts – 1.2% (1.0% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Boston Architectural College, Series 1/17 at 100.00 N/R 2006, 5.000%, 1/01/27 – ACA Insured Massachusetts Development Finance Authority, Revenue Bonds, Eastern Nazarene College, Series 5/14 at 100.00 BB+ 1999, 5.625%, 4/01/29 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB+ Project, Series 2005D, 5.250%, 7/01/30 Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 7/14 at 100.00 N/R 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) Total Massachusetts Michigan – 5.4% (4.4% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Tender Option No Opt. Call Aa2 Bond Trust 3308, 23.751%, 11/01/27 – AGM Insured (IF) (5) Detroit Downtown Development Authority, Michigan, Tax Increment Refunding Bonds, Development 7/14 at 100.00 A Area 1 Projects, Series 1998A, 4.750%, 7/01/25 – NPFG Insured Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 BB+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/26 Detroit, Michigan, General Obligation Bonds, Series 2001A-1: 5.375%, 4/01/18 – NPFG Insured (6) 5/14 at 100.00 A 5.000%, 4/01/19 – NPFG Insured (6) 5/14 at 100.00 A Detroit, Michigan, General Obligation Bonds, Series 2005A, 5.000%, 4/01/22 – AGM Insured (6) 4/16 at 100.00 AA– Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B: 5.500%, 7/01/29 – FGIC Insured No Opt. Call AA– 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Detroit, Michigan, Sewerage Disposal System Revenue Bonds, Series 1999A, 0.000%, 7/01/21 – No Opt. Call A FGIC Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2003B, 5.000%, 5/14 at 100.00 A 7/01/34 – NPFG Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A: 5.250%, 7/01/22 – NPFG Insured 7/16 at 100.00 A 5.250%, 7/01/23 – NPFG Insured 7/16 at 100.00 A Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2003A, 5.000%, 5/14 at 100.00 A 7/01/34 – NPFG Insured Detroit-Wayne County Stadium Authority, Michigan, Wayne County Limited Tax General Obligation Bonds, Building Authority Stadium Refunding Series 2012: 5.000%, 10/01/17 No Opt. Call BBB– 5.000%, 10/01/18 No Opt. Call BBB– East Lansing, Michigan, Economic Development Corporation Limited Obligation Bonds, Burcham 7/14 at 100.00 N/R Hills Retirement Community First Mortgage, Series 2007-B1, 5.250%, 7/01/37 Flint Hospital Building Authority, Michigan, Building Authority Revenue Bonds, Hurley Medical No Opt. Call Ba1 Center, Series 2013A, 5.000%, 7/01/23 Michigan Finance Authority, Public School Academy Limited Obligation Revenue and Refunding No Opt. Call BB+ Bonds, Detroit Service Learning Academy Project, Series 2011, 6.000%, 10/01/21 Michigan Finance Authority, Public School Academy Limited Obligation Revenue Bonds, Old No Opt. Call BB Redford Academy Project, Series 2010A, 5.250%, 12/01/20 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Tender Option Bond No Opt. Call Aa2 Trust 4286, 22.743%, 12/01/18 (IF) (5) Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, Richfield 9/17 at 100.00 BBB– Public School Academy, Series 2007, 5.000%, 9/01/22 Michigan Strategic Fund, Limited Obligation Revenue Bonds, Detroit Thermal LLC Project, Series 12/23 at 100.00 N/R 2013, 8.500%, 12/01/30 (Alternative Minimum Tax) Summit Academy North, Michigan, Revenue Bonds, Public School Academy Series 2005, No Opt. Call BB 5.000%, 11/01/15 Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, 5/14 at 100.00 A Detroit Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/30 – NPFG Insured Total Michigan Minnesota – 0.8% (0.6% of Total Investments) Cloquet, Minnesota, Pollution Control Revenue Bonds, Potlatch Corporation, Refunding Series 5/14 at 100.00 BB+ 1996, 5.900%, 10/01/26 Minneapolis, Minnesota, Tax Increment Revenue Bonds, Village at St. Anthony Falls Project, 5/14 at 100.00 N/R Refunding Series 2004, 5.750%, 2/01/27 Total Minnesota Mississippi – 0.8% (0.6% of Total Investments) Mississippi Business Finance Corporation, Gulf Opportunity Zone Industrial Development Revenue 12/16 at 100.00 BB– Bonds, Northrop Grumman Ship Systems Inc. Project, Series 2006, 4.550%, 12/01/28 Mississippi Development Bank Special Obligation Bonds, Marshall County Industrial Development Authority, Mississippi Highway Construction Project, Tender Option Bond Trust 3315: 22.893%, 1/01/20 (IF) (5) No Opt. Call AA– 22.893%, 1/01/20 (IF) (5) No Opt. Call AA– Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, South Central Regional 12/16 at 100.00 BBB Medical Center, Refunding & Improvement Series 2006, 5.250%, 12/01/21 Total Mississippi Missouri – 1.6% (1.3% of Total Investments) Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, 6/14 at 102.00 N/R Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 Pevely, Missouri, Neighborhood Improvement District Bonds, Southern Heights Project, Series 5/14 at 100.00 N/R 2004, 5.250%, 3/01/22 – RAAI Insured Poplar Bluff Regional Transportation Development District, Missouri, Transportation Sales Tax No Opt. Call BBB Revenue Bonds, Series 2012, 4.000%, 12/01/36 Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/22 – NPFG Insured 12/16 at 100.00 A St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005B: 5.375%, 11/01/23 11/14 at 100.00 N/R 5.500%, 11/01/27 11/14 at 100.00 N/R Total Missouri Nebraska – 0.5% (0.4% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 1 Revenue Bonds, Series 2007A, No Opt. Call A 5.250%, 12/01/21 Nevada – 1.5% (1.2% of Total Investments) Carson City, Nevada, Hospital Revenue Refunding Bonds, Carson-Tahoe Regional Healthcare No Opt. Call BBB+ Project, Series 2012, 5.000%, 9/01/27 Henderson, Nevada, Limited Obligation Improvement Bonds, Local Improvement District T-18, 9/14 at 100.00 N/R Inspirada Series 2006, 5.150%, 9/01/21 Henderson, Nevada, Limited Obligation Refunding Bonds, Local Improvement District T-13 Cornerstone, Series 2013: 4.000%, 3/01/17 No Opt. Call N/R 4.000%, 3/01/18 No Opt. Call N/R 4.000%, 3/01/19 No Opt. Call N/R 5.000%, 3/01/20 No Opt. Call N/R 5.000%, 3/01/21 No Opt. Call N/R 5.000%, 3/01/22 No Opt. Call N/R Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 BBB– 7.500%, 6/15/23 Total Nevada New Hampshire – 0.2% (0.2% of Total Investments) Manchester Housing and Redevelopment Authority, New Hampshire, Meals and Rooms Tax Revenue 5/14 at 100.00 Caa1 Bonds, Series 2000A, 6.750%, 1/01/15 – ACA Insured Manchester Housing and Redevelopment Authority, New Hampshire, Revenue Bonds, Series 2000B: 0.000%, 1/01/17 – ACA Insured No Opt. Call Caa1 0.000%, 1/01/18 – ACA Insured No Opt. Call Caa1 0.000%, 1/01/19 – ACA Insured No Opt. Call N/R 0.000%, 1/01/20 – ACA Insured No Opt. Call Caa1 Total New Hampshire New Jersey – 7.0% (5.7% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2/15 at 100.00 BBB 2005A, 5.000%, 2/15/25 New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012, No Opt. Call BBB+ 4.000%, 6/15/19 New Jersey Economic Development Authority, School Facilities Construction Financing Program No Opt. Call A+ Bonds, Refunding Series 2012II, 5.000%, 3/01/26 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Tender Option Bond Trust 1151: 3.151%, 9/01/25 (IF) (5) 3/25 at 100.00 A+ 4.660%, 9/01/27 (IF) (5) 3/23 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999: 5.125%, 9/15/23 (Alternative Minimum Tax) 3/14 at 100.00 B 5.250%, 9/15/29 (Alternative Minimum Tax) 9/22 at 101.00 B New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/21 at 100.00 BB+ University Hospital, Refunding Series 2011, 6.000%, 7/01/26 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s 7/18 at 100.00 BBB– Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 New Jersey Health Care Facilities Financing Authority, Trinitas Hospital Obligated Group, 7/17 at 100.00 BBB– Series 2007A, 5.250%, 7/01/23 New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 21.918%, 7/22 at 100.00 A+ 1/01/24 (IF) (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B1 Series 2007-1A, 4.625%, 6/01/26 Total New Jersey New Mexico – 0.7% (0.5% of Total Investments) Bernalillo County, New Mexico, Multifamily Housing Revenue Bonds, Valencia Retirement 5/14 at 100.00 N/R Apartments Project, Series 2001A, 5.450%, 6/01/34 – AMBAC Insured (Alternative Minimum Tax) Jicarilla Apache Nation, New Mexico, Revenue Bonds, Series 2002A, 5.500%, 9/01/23 No Opt. Call N/R Santa Fe, New Mexico, Retirement Facilities Revenue Bonds, EL Castillo Retirement Residences No Opt. Call BBB– Project, Series 2012, 5.000%, 5/15/32 Total New Mexico New York – 6.1% (5.0% of Total Investments) Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, No Opt. Call BB+ Medaille College, Series 2012, 5.000%, 4/01/22 Build NYC Resource Corporation, New York, Revenue Bonds, Bronx Charter School for Excellence, Series 2013A: 4.000%, 4/01/20 No Opt. Call BBB– 4.000%, 4/01/23 No Opt. Call BBB– Dormitory Authority of the State of New York, Insured Revenue Bonds, Pace University, Series 2013A: 5.000%, 5/01/21 No Opt. Call BB+ 5.000%, 5/01/23 No Opt. Call BB+ New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 N/R Airport Special Facility Revenue Bonds, Series 2005, 7.625%, 8/01/25 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn College of Aeronautics, Series 2006A: 5.000%, 12/01/16 No Opt. Call BB 5.000%, 12/01/21 12/16 at 100.00 BB New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn No Opt. Call BB College of Aeronautics, Series 2006B, 5.000%, 12/01/16 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball 1/17 at 100.00 Ba1 Stadium Project, Series 2006, 5.000%, 1/01/22 – AMBAC Insured Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/15 at 100.00 BBB Terminal LLC Project, Eighth Series 2010, 6.500%, 12/01/28 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, No Opt. Call BB Series 2007A, 5.250%, 12/01/16 Suffolk County Industrial Development Agency, New York, Continuing Care Retirement Community 11/16 at 100.00 BBB– Revenue Bonds, Jefferson’s Ferry Project, Series 2006, 5.000%, 11/01/28 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 5.000%, 6/01/26 6/16 at 100.00 BB– 5.000%, 6/01/34 6/16 at 100.00 B Total New York North Carolina – 0.4% (0.3% of Total Investments) Charlotte, North Carolina, Special Facility Refunding Revenue Bonds, Charlotte/Douglas 5/14 at 100.00 N/R International Airport, US Airways, Inc. Project, Series 1998, 5.600%, 7/01/27 (Alternative Minimum Tax) Ohio – 7.0% (5.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 B– Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 95 Ohio Air Quality Development Authority, Revenue Refunding Bonds, AK Steel Holding Corporation, 2/22 at 100.00 B– Series 2012A, 6.750%, 6/01/24 (Alternative Minimum Tax) Southeastern Ohio Port Authority, Hospital Facilities Revenue Bonds, Memorial Health System No Opt. Call N/R Obligated Group Project, Refunding and Improvement Series 2012, 5.000%, 12/01/22 State of Ohio, Solid Waste Disposal Revenue Bonds (USG Corporation Project) Series 1997 8/14 at 100.00 CCC+ Remarketed, 5.600%, 8/01/32 (Alternative Minimum Tax) Toledo-Lucas County Port Authority, Ohio, Special Assessment Revenue Bonds, Crocker Park Public Improvement Project, Series 2003: 5.250%, 12/01/23 12/15 at 100.00 BB 5.375%, 12/01/35 12/14 at 101.00 BB Total Ohio Oklahoma – 1.5% (1.2% of Total Investments) Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1995, 6/14 at 100.00 N/R 6.250%, 6/01/20 Oregon – 0.3% (0.2% of Total Investments) Astoria Hospital Facilities Authority, Oregon, Hospital Revenue and Refunding Bonds, Columbia No Opt. Call BBB– Memorial Hospital, Series 2012, 5.000%, 8/01/31 Port of Saint Helens, Oregon, Pollution Control Revenue Bonds, Boise Cascade Project, Series No Opt. Call N/R 1997, 5.650%, 12/01/27 Total Oregon Pennsylvania – 5.7% (4.7% of Total Investments) Aliquippa Municipal Water Authority, Pennsylvania, Water and Sewer Revenue Bonds, Subordinated No Opt. Call N/R Series 2013, 5.000%, 5/15/26 Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills 7/15 at 101.00 N/R Project, Series 2004, 5.600%, 7/01/23 Butler County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, AK No Opt. Call B– Steel Corporation Project, Series 2012-A, 6.250%, 6/01/20 (Alternative Minimum Tax) Doylestown Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Series 2013A, No Opt. Call BBB 5.000%, 7/01/23 Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan 5/14 at 100.00 B+ Hospital Project, Series 2002, 6.000%, 11/15/35 Northampton County Industrial Development Authority, Pennsylvania, Revenue Bonds, Morningstar No Opt. Call BBB– Senior Living, Inc., Series 2012, 5.000%, 7/01/27 Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG 6/14 at 100.00 CCC+ Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 5/14 at 100.00 N/R National Gypsum Company, Series 1997A, 6.250%, 11/01/27 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 5/14 at 100.00 N/R National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human 6/14 at 100.00 N/R Services Inc., Series 1998A, 5.250%, 6/01/28 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 BBB Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue 7/17 at 100.00 BB+ Bonds, Temple University Health System Obligated Group, Series 2007B, 5.500%, 7/01/26 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue No Opt. Call BB+ Bonds, Temple University Health System Obligated Group, Series 2012B, 6.250%, 7/01/23 Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, No Opt. Call Ba1 Series 2012C, 3.000%, 1/01/17 Total Pennsylvania Puerto Rico – 1.8% (1.5% of Total Investments) Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 7/16 at 100.00 BB+ 2006A, 5.000%, 7/01/23 – FGIC Insured Puerto Rico Government Development Bank, Senior Note Revenue Bonds, Senior Lien, Series 2006B, No Opt. Call BB 5.000%, 12/01/16 Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, No Opt. Call BB+ Series 2003, 5.000%, 7/01/23 – CIFG Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call BB+ 4.000%, 7/01/16 – FGIC Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series No Opt. Call BB+ 2007M, 6.250%, 7/01/23 Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, No Opt. Call BB+ 5.250%, 7/01/15 University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/15 No Opt. Call BB+ Total Puerto Rico Rhode Island – 1.0% (0.8% of Total Investments) Rhode Island Health & Educational Building Corporation, Public Schools Financing Program 5/19 at 100.00 A3 Revenue Bonds, Pooled Series 2009E, 6.000%, 5/15/29 – AGC Insured South Carolina – 1.6% (1.3% of Total Investments) South Carolina JOBS Economic Development Authority, Hospital Revenue Bonds, Bon Secours Health System Obligated Group, Tender Option Bond Trust 1141: 21.817%, 11/01/27 (IF) (5) 11/22 at 100.00 A– 21.796%, 11/01/28 (IF) (5) 11/22 at 100.00 A– 21.817%, 11/01/29 (IF) (5) 11/22 at 100.00 A– York County, South Carolina, Celanese, Series 1994, 5.700%, 1/01/24 (Alternative Minimum Tax) 5/14 at 100.00 BB– Total South Carolina Tennessee – 0.6% (0.4% of Total Investments) Chattanooga Health, Educational, and Housing Facility Board, Tennessee, Revenue Refunding 10/15 at 100.00 BBB Bonds, CDFI Phase I, LLC Project, Series 2005A, 5.000%, 10/01/25 Clarksville Natural Gas Acquisition Corporation, Tennessee, Natural Gas Revenue Bonds, Series No Opt. Call A 2006, 5.000%, 12/15/21 – SYNCORA GTY Insured Total Tennessee Texas – 10.1% (8.2% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, First Tier Series 2006A: 5.250%, 1/01/24 – SYNCORA GTY Insured 1/17 at 100.00 BB+ 5.000%, 1/01/34 – SYNCORA GTY Insured 1/17 at 100.00 BB+ Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier 1/17 at 100.00 Ba2 Series 2006B, 5.750%, 1/01/24 Austin, Texas, Estancia Hill Country Public Improvement District, Area 1Special Assessment Revenue Bonds, Series 2013: 4.500%, 11/01/18 No Opt. Call N/R 6.000%, 11/01/28 11/23 at 100.00 N/R Bexar County, Texas, Health Facilities Development Corporation Revenue Bonds, Army Retirement 7/17 at 100.00 BBB Residence, Series 2007, 5.000%, 7/01/27 Board of Managers, Joint Guadalupe County – Seguin City Hospital, Texas, FHA Insured Hospital 8/18 at 100.00 Baa3 Mortgage Revenue Bonds, Guadalupe Regional Medical Center Project, Series 2007, 5.500%, 8/15/36 Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Tender Option Bond Trust 3307, No Opt. Call AA+ 24.018%, 12/01/26 – AMBAC Insured (IF) (5) Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 10/22 at 100.00 BB+ Petroleum Corporation Project, Series 1995, 4.875%, 5/01/25 (Alternative Minimum Tax) Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding Bonds, Young Men’s Christian Association of the Greater Houston Area, Series 2013A: 5.000%, 6/01/18 No Opt. Call Baa3 5.000%, 6/01/20 No Opt. Call Baa3 5.000%, 6/01/21 No Opt. Call Baa3 5.000%, 6/01/22 No Opt. Call Baa3 5.000%, 6/01/23 No Opt. Call Baa3 Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Junior Lien 5/14 at 100.00 A Series 2001B, 5.250%, 11/15/40 – NPFG Insured Health Facilities Development District of Central Texas, Revenue Bonds, Legacy at Willow Bend 11/16 at 100.00 N/R Project, Series 2006A, 5.625%, 11/01/26 Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, No Opt. Call BBB– Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/21 (Alternative Minimum Tax) Port Corpus Christi Authority, Nueces County, Texas, Pollution Control Revenue Bonds, Celanese 5/14 at 100.00 BB– Project, Refunding Series 2002B, 6.700%, 11/01/30 (Alternative Minimum Tax) Red River Authority, Texas, Pollution Control Revenue Bonds, AEP Texas North Company, Public No Opt. Call A Service Company of Oklahoma and AEP Texas Central Company Oklaunion Project, Refunding Series 2007, 4.450%, 6/01/20 – NPFG Insured San Antonio Public Facilities Corporation, Texas, Improvement and Refunding Lease Revenue No Opt. Call AA+ Bonds, Convention Center Refinancing and Expansion Project, Tender Option Bond Trust 4281, 22.905%, 9/15/20 (IF) (5) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Tender Option Bond Trust 1149: 22.050%, 8/15/22 (IF) (5) No Opt. Call Aa3 21.844%, 8/15/24 (IF) (5) 8/23 at 100.00 Aa3 22.050%, 8/15/26 (IF) (5) 8/23 at 100.00 Aa3 21.804%, 8/15/27 (IF) (5) 8/23 at 100.00 Aa3 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D: 5.625%, 12/15/17 No Opt. Call A– 6.250%, 12/15/26 No Opt. Call A– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/20 No Opt. Call A3 5.000%, 12/15/22 No Opt. Call A3 Total Texas Utah – 1.0% (0.8% of Total Investments) Salt Lake County, Utah, Research Facility Revenue Bonds, Huntsman Cancer Foundation, Series 12/18 at 100.00 N/R 2013A-1, 5.000%, 12/01/33 (Mandatory put 12/15/20) Vermont – 0.6% (0.5% of Total Investments) Vermont Economic Development Authority, Solid Waste Disposal Revenue Bonds, Casella Waste No Opt. Call B+ Systems, Inc. Project, Series 2013, 4.750%, 4/01/36 (Mandatory put 4/02/18) (Alternative Minimum Tax) Virgin Islands – 1.0% (0.8% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series No Opt. Call BBB+ 2012A, 4.000%, 10/01/22 Virginia – 3.2% (2.6% of Total Investments) Dulles Town Center Community Development Authority, Loudon County, Virginia Special Assessment Refunding Bonds, Dulles Town Center Project, Series 2012: 4.000%, 3/01/20 No Opt. Call N/R 5.000%, 3/01/21 No Opt. Call N/R 5.000%, 3/01/22 No Opt. Call N/R Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Tender Option Bond Trust 3309: 17.681%, 5/15/20 (IF) (5) No Opt. Call AA+ 22.893%, 5/15/20 (IF) (5) No Opt. Call AA+ 22.893%, 5/15/20 (IF) (5) No Opt. Call AA+ Giles County Industrial Development Authority, Virginia, Exempt Facility Revenue Bonds, 5/14 at 100.00 BB– Hoechst Celanese Project, Series 1996, 6.450%, 5/01/26 Peninsula Town Center Community Development Authority, Virginia, Special Obligation Bonds, No Opt. Call N/R Series 2007, 5.800%, 9/01/17 Roanoke Economic Development Authority, Virginia, Residential Care Facility Mortgage Revenue 12/22 at 100.00 N/R Refunding Bonds, Virginia Lutheran Homes Brandon Oaks Project, Series 2012, 5.000%, 12/01/32 Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: 90 0.000%, 7/01/24 No Opt. Call BBB– 0.000%, 7/01/25 No Opt. Call BBB– 0.000%, 7/01/26 No Opt. Call BBB– 0.000%, 7/01/27 No Opt. Call BBB– 0.000%, 7/01/28 No Opt. Call BBB– Virginia Gateway Community Development Authority, Prince William County, Virginia, Special Assessment Refunding Bonds, Series 2012: 5.000%, 3/01/25 No Opt. Call N/R 4.500%, 3/01/29 No Opt. Call N/R 5.000%, 3/01/30 No Opt. Call N/R Total Virginia Washington – 1.8% (1.5% of Total Investments) Tacoma Consolidated Local Improvement District 65, Washington, Special Assessment Bonds, 4/14 at 100.00 N/R Series 2013, 5.750%, 4/01/43 Washington State Health Care Facilities Authority, Revenue Bonds, Group Health Cooperative of 12/16 at 100.00 BBB– Puget Sound, Series 2006, 5.000%, 12/01/24 – RAAI Insured Washington State Housing Finance Commission, Non-Profit Housing Revenue Bonds, Mirabella Project, Series 2012A: 6.000%, 10/01/22 No Opt. Call N/R 6.500%, 10/01/32 No Opt. Call N/R Washington State Housing Finance Commission, Non-Profit Revenue Bonds, Emerald Heights Project, Refunding 2013: 5.000%, 7/01/21 No Opt. Call A– 5.000%, 7/01/23 No Opt. Call A– Total Washington Wisconsin – 2.6% (2.1% of Total Investments) Green Bay Redevelopment Authority, Wisconsin, Industrial Development Revenue Bonds, Fort James No Opt. Call N/R Project, Series 1999, 5.600%, 5/01/19 (Alternative Minimum Tax) Oneida Tribe of Indians of Wisconsin, Retail Sales Revenue Bonds, Series 2011-144A: 5.500%, 2/01/21 No Opt. Call AA– 6.500%, 2/01/31 2/19 at 102.00 AA– Public Finance Authority of Wisconsin, Educational Facility Revenue Bonds, Cottonwood Classical Preparatory School in Albuquerque, New Mexico, Series 2012A: 5.250%, 12/01/22 No Opt. Call N/R 6.000%, 12/01/32 No Opt. Call N/R Public Finance Authority of Wisconsin, Revenue Bonds, Roseman University of Health Sciences, No Opt. Call BB+ Series 2012, 5.000%, 4/01/22 Public Finance Authority, Wisconsin, Senior Airport Facilities Revenue and Refunding Bonds, No Opt. Call BBB– TRIPS Obligated Group, Series 2012B, 5.000%, 7/01/22 (Alternative Minimum Tax) University of Wisconsin Hospitals and Clinics Authority, Revenue Bonds, Tender Option Bond Trust 4287: 50 21.152%, 4/01/20 (IF) (5) No Opt. Call Aa3 21.601%, 10/01/20 (IF) (5) No Opt. Call Aa3 22.003%, 10/01/20 (IF) (5) No Opt. Call Aa3 22.363%, 10/01/20 (IF) (5) No Opt. Call Aa3 Total Wisconsin $ 755,016 Total Long-Term Investments (cost $801,792,652) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (28.1)% (7) Other Assets Less Liabilities – 5.0% (8) Net Assets Applicable to Common Shares – 100% $ 621,768,295 Investments in Derivatives as of February 28, 2014 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (9) Date (Depreciation) (8) JPMorgan Receive 3-Month USD-LIBOR 2.591% Semi-Annually 5/15/14 5/15/25 JPMorgan Receive USD-BMA Index Quarterly 7/28/14 7/28/39 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Investments in Derivatives: Swaps* — — Total $ — $ — * Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 28, 2014, the cost of investments (excluding investments in derivatives) was $801,660,532. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of February 28, 2014, were as follows: Gross unrealized: Appreciation $ 3,686,678 Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 22.9%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. (IF) Inverse floating rate investment. 144A Investment is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These investments may only be resold in transactions exempt from registration, which are normally those transactions with qualified institutional buyers. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. USD-BMA United States Dollar-Bond Market Association. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Intermediate Duration Municipal Term Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29, 2014
